Citation Nr: 1208875	
Decision Date: 03/08/12    Archive Date: 03/19/12

DOCKET NO.  09-03 554A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for intervertebral disc space narrowing at C2-C3, C5-C6, C6-C7, and C7-T1.

2.  Entitlement to an initial rating in excess of 10 percent for lumbar spine spondylolysis with anterior spondylolisthesis, status post compression fracture of L1.

3.  Entitlement to an initial compensable rating for pinguecula and history of ophthalmic migraine, claimed as vision blur, spot, floater.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

S. Pflugner


INTRODUCTION

The Veteran served on active duty from November 1986 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, as part of the Benefits Delivery at Discharge (BDD) program.  The purpose of the BDD program is to help ensure a smooth transition from military to civilian status by allowing service members to file pre-discharge claims for disability compensation with VA.  In order to facilitate the quick processing of claims under the BDD program, the Virtual VA paperless claims processing system is utilized.  Instead of paper, a highly secured electronic repository is used to store and review every document involved in the claims process.  The use of this system allows VA to leverage information technology in order to more quickly and accurately decide a Veteran's claim for benefits.  

Because the current appeal was processed as part of the Virtual VA system, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The evidence of record demonstrated that the Veteran was employed.  As such, the Board finds that the issue of entitlement to a total rating based on individual unemployability was not reasonably raised by the record and, thus, the merits of said claim will not be addressed herein.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).



FINDINGS OF FACT

1.  During the pendency of this appeal, the Veteran's service-connected cervical spine disability was manifested by narrowing of the disc space posteriorly between C2 and C3, C6 and C7, C5 and C6, and C7 and T1; pain; stiffness; flares; fatigue; spasm; flexion from zero to 45 degrees; extension from zero to 45 degrees; left lateral flexion from zero to 45 degrees; left lateral rotation from zero to 60 degrees; right lateral flexion from zero to 45 degrees; and right lateral rotation from zero to 80 degrees.  

2.  During the pendency of this appeal, the Veteran's lumbar spine spondylolysis with anterior spondylolisthesis, status post compression fracture of L1, was manifested by the following symptoms:  bilateral spondylolysis at L5 associated with a grade I anterior spondylolisthesis and degenerative change of the L5-S1 disc; pain; tightness; paraspinal muscle spasm; stiffness; weakness; flares; fatigue; guarding; tenderness; forward flexion from zero to between 70 and 90 degrees; extension from zero to between 25 and 30 degrees; right lateral flexion from zero to between 20 and 30 degrees; left lateral flexion from zero to between 25 and 30 degrees; right lateral rotation to 30 degrees; and left lateral rotation from zero to between 20 and 30 degrees.

3.  Throughout the pendency of this appeal, the Veteran's pinguecula and history of ophthalmic migraine was productive of episodic right eye vision loss, with otherwise unimpaired visual acuity; one instance of dizziness and nausea; pinguecula; pain; no vomiting; a "little" photophobic; and eye redness.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 percent for intervertebral disc space narrowing at C2-C3, C5-C6, C6-C7, and C7-T1 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code, 5243 (2011).


2.  The criteria for an initial rating in excess of 10 percent for lumbar spine spondylolysis with anterior spondylolisthesis, status post compression fracture of L1, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5235, 5243 (2011).

3.  The criteria for an initial compensable evaluation for pinguecula and history of ophthalmic migraine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.79, 4.118, 4.124a, Diagnostic Codes 6018, 6034, 6037, 7800, 8100 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The Veteran's above-captioned claims of entitlement to increased ratings arise from his disagreement with the initial ratings assigned following the grant of service connection.  Once service connection is granted, the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed.

The duty to assist the Veteran has been satisfied with respect to all three claims of entitlement to increased initial ratings.  The RO has obtained the Veteran's service treatment records and his identified VA treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Moreover, the Veteran was afforded VA examinations in July 2006 and March 2011 that addressed the salient issues presented by the Veteran's claims.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Specifically, both of the examiners took into account the Veteran's statements and treatment records, and performed thorough clinical evaluations, all of which allowed for fully-informed evaluations of the claimed disabilities.  Id.  Further, there is no indication in the record that additional evidence relevant to the issues being decided herein is available and not part of the record.  See Pelegrini, 18 Vet. App. at 120.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Historically, the Veteran served on active duty from November 1986 to November 2006.  As part of the BDD program, the Veteran submitted claims of entitlement to service connection for a cervical spine disorder, a lumbar spine disorder, and an eye disorder.  In February 2007, service connection was granted for intervertebral disc space narrowing at C2-C3, C5-C6, C6-C7, and C7-T1 and a noncompensable rating was assigned thereto, effective December 1, 2006.  Service connection was also granted for lumbar spine spondylolysis with anterior spondylolisthesis, status post compression fracture of L1, and pinguecula and history of ophthalmic migraine, both of which were assigned noncompensable ratings, effective December 1, 2006.  The Veteran perfected an appeal seeking higher initial ratings.  In an April 2011 supplemental statement of the case, the ratings assigned to the Veteran's intervertebral disc space narrowing at C2-C3, C5-C6, C6-C7, and C7-T1, and lumbar spine spondylolysis with anterior spondylolisthesis, status post compression fracture of L1, were increased to 10 percent, both maintaining the December 1, 2006 effective date.  The noncompensable rating assigned to the Veteran's pinguecula and history of ophthalmic migraine was continued.  These claims have been certified to the Board for appellate review.

I.  Schedular Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2011).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2011).  In resolving this factual issue, the Board may only consider the specific factors as are enumerated in the applicable rating criteria.  See Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2011).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the regulations do not give past medical reports precedence over current findings, the Board is to consider the Veteran's medical history in determining the applicability of a higher rating for the entire period in which the appeal has been pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

In determining the applicable disability rating, pertinent regulations do not require that all cases show all findings specified by the Rating Schedule; rather, it is expected in all cases that the findings be sufficiently characteristic as to identify the disease and the resulting disability, and above all, to coordinate the impairment of function with the rating.  38 C.F.R. § 4.21 (2011).  Therefore, with respect to each of the claims herein, the Board will consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

A.  Neck and Back

Disabilities of the spine are evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  38 C.F.R. § 4.71a.  The General Rating Formula provides for a 100 percent evaluation for unfavorable ankylosis of the entire spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent evaluation is awarded when there is unfavorable ankylosis of the entire cervical spine; or forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted for flexion of the cervical spine 15 degrees or less; or favorable ankylosis of the entire cervical spine.  
A 20 percent evaluation is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula.

For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion is zero to 45 degrees, and left and right rotation is from zero to 80 degrees.  38 C.F.R. § 4.71a, General Rating Formula, at Note (2); see also 38 C.F.R. § 4.71a, Plate V (2011).  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

1.  Intervertebral Disc Space Narrowing at C2-C3, C5-C6, C6-C7, and C7-T1

According to an undated service treatment record, the Veteran reported that he fell 2 feet to the ground; further elaboration as to the circumstances of the fall was not provided.  Although the treatment record noted that he complained of back and neck pain, the findings were limited to cervical spine symptoms.  The findings from a physical examination were largely illegible, but the Board was able to decipher that a radiological examination of his cervical spine was negative.

A January 1997 report of medical examination demonstrated that the Veteran's spine was normal pursuant to a clinical examination.  According to a contemporaneous report of medical history, the Veteran denied recurrent back pain.

According to a February 2000 service treatment report, the Veteran complained of a disc in his neck being "out of place," and radiating pain.  The findings from a physical examination were largely illegible.  Ultimately, the diagnosis/assessment was cervical strain, with radiculopathy of the bilateral upper extremities.  

Service treatment records dated from May 2001 to March 2002 demonstrated that the Veteran was treated at a chiropractic clinic for neck pain.  A June 2002 inservice medical examination demonstrated no complaints of or treatment for cervical spine symptoms or disorders.  In a contemporaneous report of medical history, the Veteran denied a past or current medical history of recurrent back pain or back injury.

A January 2006 post-deployment health assessment demonstrated that the Veteran endorsed experiencing back pain during his deployment.  A January 2006 service treatment record demonstrated that the Veteran complained of chronic upper back pain, worse at C7-T1 upon physical examination.  The Veteran then underwent a radiological examination of his cervical spine.  Multiple projections of the cervical spine revealed no definite acute fracture, dislocation, or subluxation.  The neural foramina seemed to be clear.  There was a narrowing of the disc space posteriorly between C2 and C3, and between C6 and C7, and to a lesser degree between C5 and C6, and also between C7 and T1.  The odontoid appeared to be intact.

According to a July 2006 service treatment report, a physical examination did not reveal neck tenderness, and no decrease in suppleness was demonstrated.  Further, a neurological examination showed no motor dysfunction and normal balance, gait, and reflexes.

Consequent to his retirement from military service in July 2006, the Veteran underwent a VA examination to ascertain the presence of an upper back/cervical spine disorder and, if any present, the nature and severity thereof.  The Veteran reported that the onset of upper back symptoms and/or disorder was sometime in 2004.  Specifically, the Veteran asserted that he experienced stiffness when turning or bending.  Further, he stated that he experienced pain located between his shoulders, which occurred twice per day, lasting for one hour each episode.  He said that this pain radiated to his chest and arms, characterizing the pain as "squeezing" in nature and rating it as a five on a 10-point pain scale.  The Veteran stated that the pain was not elicited by any particular activity or movement, and that it was relieved by rest and medication.  While on medication, the Veteran stated that he was able to function, and denied that the pain caused incapacitation.  Upon physical examination, the Veteran's neck was supple with trachea midline, and there were no jugular venous distensions or thyroid enlargement.  There was no radiating pain on movement.  Muscle spasm was absent.  No tenderness was noted.  The examiner determined that the Veteran's entire spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Further, inspection of the Veteran's entire spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvature of the spine.  There were no signs of intervertebral disc syndrome with chronic permanent nerve root involvement.  A neurological examination demonstrated that the Veteran's upper extremity motor and sensory function were within normal limits, bilaterally.  Further, biceps jerk and triceps jerk were 1+, bilaterally.  The Veteran underwent a contemporaneous radiological examination of his thoracic spine.  Multiple views of the thoracic spine showed good alignment throughout, with disc spaces preserved and vertebral body heights maintained.  The radiologist's impression was negative thoracic spine.  The examiner opined that the x-ray was within normal limits.  Ultimately, the examiner opined that there was no diagnosis of an upper back condition because there was no pathology upon which to render a diagnosis.  The examiner did not specifically opine as to the presence of a cervical spine disorder or symptoms thereof.

In March 2011, the Veteran underwent a VA examination to assess the severity of his service-connected intervertebral disc space narrowing at C2-C3, C5-C6, C6-C7, and C7-T1.  The Veteran reported that a "neck condition" onset sometime in 2002.  The Veteran stated that his symptoms did not increase in severity, but that flares of symptoms were increasing in frequency.  The Veteran described these flares as "severe," occurring every one or two months, with each episode lasting one to two days.  He was unable to articulate any precipitating factors.  During a flare, the Veteran stated that he was unable to "really do anything."  The examiner noted that there was no history of neurological findings associated with his service-connected cervical spine disability.  The Veteran endorsed fatigue, decreased motion, stiffness, and spasm, but denied weakness and spine pain.  There were no incapacitating episodes of spine disease, and the Veteran endorsed the ability to walk one to three miles.  Upon physical examination, the Veteran's posture and head position were normal and symmetrical in appearance.  His gait was normal, and there was no gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, scoliosis, or ankylosis.  Objective abnormalities of the cervical sacrospinals were guarding on the left; bilateral pain with motion; and tenderness on the right.  Range of motion testing demonstrated flexion from zero to 45 degrees; extension from zero to 45 degrees; left lateral flexion from zero to 45 degrees; left lateral rotation from zero to 60 degrees; right lateral flexion from zero to 45 degrees; and right lateral rotation from zero to 80 degrees.  The examiner noted objective evidence of pain on active range of motion testing and following repetitive motion, but no additional functional limitations after three repetitions.  A neurological examination was normal, as was a detailed motor function examination.  After reviewing the January 2006 radiological findings, the diagnosis was chronic cervical strain associated with mild degenerative disc disease.  The examiner then opined that the Veteran's service-connected cervical spine disability had worsened given the increase in the frequency of the flares.

At present, a 10 percent rating has been assigned to the Veteran's service-connected intervertebral disc space narrowing at C2-C3, C5-C6, C6-C7, and C7-T1.  In order for a higher rating to be assigned, the evidence of record must demonstrate forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; or unfavorable ankylosis of the entire cervical spine.  See 38 C.F.R. § 4.71a, General Rating Formula.

The July 2006 VA examination did not specifically include range of motion findings pertaining to the Veteran's cervical spine, instead focusing on the Veteran "upper back" and thoracic spine.  The only evidence of record that included range of motion testing was the March 2011 VA examination.  During that examination, the Veteran was able to forward flex his cervical spine from zero to 45 degrees; extend from zero to 45 degrees; left laterally flex from zero to 45 degrees; left laterally rotate from zero to 60 degrees; right laterally flex from zero to 45 degrees; and right laterally rotate from zero to 80 degrees.  Further, the March 2011 VA examiner found no evidence of ankylosis, favorable or unfavorable.  As such, the Board finds that the orthopedic manifestations of the Veteran's service-connected intervertebral disc space narrowing at C2-C3, C5-C6, C6-C7, and C7-T1, do not warranted a rating in excess of 10 percent.  Id.

In making this determination, the Board considered whether there was any additional functional loss not contemplated in the 10 percent evaluation for the Veteran's orthopedic manifestations.  See 38 C.F.R. §§ 4.40, 4.59 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 205-206 (1995).  During the March 2011 VA examination, the examiner noted objective evidence of pain on active range of motion testing and following repetitive motion, but no additional limitations were detected after three repetitions.  See Mitchell v. Shinseki, No. 09-2169 (U.S. Vet. App. Aug. 23, 2011)(holding that pain alone does not constitute functional loss under VA regulations that evaluate disabilities based on loss of motion).  The Veteran also reported that he was assigned different duties at work due to his cervical spine disability.  Further, the Veteran stated that he experienced problems with lifting, carrying, and reaching.  Namely, the Veteran stated that he experienced pain.  In sum, the Veteran stated that he would not lift, carry, push, or pull anything with a weight greater than 45 pounds due to the risk of a flare.  Despite this evidence, the Board finds that the Veteran's additional functional loss has not been shown to more nearly approximate the criteria required for a rating in excess of 10 percent.  38 C.F.R. §§ 4.7, 4.71a, General Rating Formula, see also Note (5) (2011).

Given that the Veteran's service-connected cervical spine disability has been diagnosis as degenerative disc disease, the Board finds that 38 C.F.R. § 4.71a, Diagnostic Code 5243 is applicable.  Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243, intervertebral disc syndrome (preoperatively or postoperatively) will be evaluated under the General Rating Formula or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25. 

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides for a 10 percent rating with evidence of incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months; a 20 percent rating requires evidence of incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent rating requires evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a.

An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, Note (1).  If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, each segment will be evaluated on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  Id. at Note (2).

During the pendency of this appeal, the Veteran reported that he experienced flares of symptoms with an increasing frequency.  During these flares, the Veteran stated that he was unable to "really do anything."  Despite the Veteran's contentions, the evidence of record did not demonstrate any period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Given that the evidence of record did not demonstrate incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's service-connected cervical spine disability based on incapacitating episodes.  Id.

Additionally, the General Rating Formula provides that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately from the orthopedic manifestations, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  In February 2000, the Veteran complained of neck pain that radiating into his bilateral upper extremities.  Thereafter, the evidence of record was negative for neurological findings.  During the July 2006 VA examination, there was no radiating pain on movement.  Further, during the March 2011 VA examination, extensive clinical testing demonstrated normal neurological responses.  Moreover, the Veteran denied a history of bladder and bowel dysfunction, erectile dysfunction, and sensory dysfunction.  Consequently, the evidence of record did not support a separate evaluation for a neurological manifestation of the Veteran's service-connected cervical spine disability.  Id.  

2.  Lumbar Spine Spondylolysis with Anterior Spondylolisthesis, Status Post Compression Fracture of L1

A March 1987 service treatment report showed that the Veteran reported an injury to his back two days prior.  Specifically, the Veteran stated that he landed with locked knees during a paratrooper jump, which lead to L1 paravertebral pain, left greater than right.  Following clinical examination, the assessment was compression fracture of the L1 vertebral body.

According to an undated service treatment record, the Veteran reported that he fell 2 feet to the ground.  Although the treatment record noted that he complained of back and neck pain, the findings were limited to cervical spine symptoms.  The findings from a physical examination were largely illegible.

A January 1997 report of medical examination demonstrated that the Veteran's spine was normal pursuant to a clinical examination.  According to a contemporaneous report of medical history, the Veteran denied recurrent back pain.

A May 1997 consultation sheet demonstrated that the Veteran fell while skiing, a result of which he experienced mid-thoracic spine pain.  The assessment was thoracic dysfunction.

A May 1997 Physical Profile report demonstrated that the Veteran experienced a thoracic back injury.  This report included a PULHES profile.  Generally, the "PULHES" profile reflects the overall physical and psychiatric condition of an individual on a scale of 1 (high level of fitness) to a 4 (medical condition or physical defect that is below the level of medical fitness required for retention in the military service).  The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities," the "L" is indicative of "lower extremities," the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition."  Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  The Veteran was assigned a 3 for his lower extremities.  He was restricted to light duty.  During a June 1997 follow-up appointment, the Veteran reported decreased mid-back pain.  After a brief physical examination, the assessment was "resolving pain."

A June 2001 service treatment report demonstrated that the Veteran complained of lower back tightness.  He was treated at a chiropractic clinic for paraspinal muscle spasm.  A June 2002 inservice medical examination demonstrated no complaints of or treatment for cervical spine symptoms or disorders.  A contemporaneous report of medical history showed that the Veteran denied a past or current medical history of recurrent back pain or back injury.

A January 2006 post-deployment health assessment demonstrated that the Veteran endorsed experiencing back pain during his deployment.  A July 2006 service treatment report demonstrated that the Veteran complained of low back pain.  A physical examination revealed no muscle weakness.  Further, a neurological examination showed no motor dysfunction and normal balance, gait, and reflexes.

In July 2006, the Veteran underwent a VA examination to ascertain the presence of a lumbar spine disorder and, if any present, the nature and severity thereof.  The Veteran reported that a low back condition had been present since 1996.  He complained of stiffness when getting out of bed, weakness when lifting, and pain for approximately 10 years.  The Veteran stated that the pain was constant, "aching" and "oppressing" in nature, and registered a five on a 10-point pain scale.  He said that the pain could be elicited by activity and inactivity, and was relieved by rest.  During pain, the Veteran stated that he was able to function, and that the disability did not cause incapacitation.  The Veteran stated that his symptoms required him to spread tasks out over a longer period of time.  A contemporaneous radiological examination demonstrated that the Veteran's vertebral body heights were normal.  There was spondylolysis at L5 with a grade I anterior spondylolisthesis.  Alignment of the first through fifth lumbar vertebral bodies was normal.  There were early degenerative changes of the L5-S1 disc with loss of disc space height.  The other disc spaces were normal in height.  The paraspinal soft tissue was normal.  The radiologist's impression was bilateral spondylolysis at L5 associated with a grade I anterior spondylolisthesis and early degenerative change of the L5-S1 disc.  With respect to the Veteran thoracolumbar spine, a physical examination demonstrated no evidence of radiating pain on movement.  Muscle spasm was absent.  No tenderness was noted.  Straight leg testing was negative, bilaterally.  There was no ankylosis of the lumbar spine.  Range of motion testing demonstrated lumbar forward flexion to 90 degrees; extension to 30 degrees; right lateral flexion to 30 degrees; left lateral flexion to 30 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 30 degrees.  The joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The Veteran's head position was normal and symmetrical in appearance.  There was symmetry of spinal motion with normal curvature of the spine.  A neurological examination of the lower extremities demonstrated motor and sensory function within normal limits.  Right and left lower extremity knee and ankle jerk was 1+.  Ultimately, the diagnosis was bilateral spondylolysis at L5 associated with grade I anterior spondylolisthesis and early degenerative changes of the L5-S1 disc, with no intervertebral disc syndrome.  The subjective factors included pain, stiffness, and weakness in the lower back. 

According to a VA treatment report dated in April 2008, the Veteran underwent a radiological examination of his lumbosacral spine in March 2008.  This examination revealed degenerative disc disease at L5-S1.

In March 2011, the Veteran underwent a VA examination to ascertain the severity of his service-connected lumbar spine spondylolysis with anterior spondylolisthesis, status post compression fracture of L1.  The Veteran stated that the onset of his lumbar disability was in 1995.  He reported that he had not experienced an increase in the severity of his symptoms since the last VA examination, just an increase in the frequency of flares.  The Veteran claimed that he experienced flares once every two months, with each episode lasting one or two days.  During a flare, the Veteran stated that he was unable to "really do anything."  He then denied a history of bladder and bowel dysfunction, erectile dysfunction, and sensory dysfunction.  He endorsed fatigue, decreased motion, stiffness, and spasm, but denied weakness, and spine pain.  The examiner determined that there were no incapacitating episodes.  The Veteran reported that he was able to walk for 1 to 3 miles.  Upon physical examination, the Veteran's posture and head position were normal and symmetrical in appearance.  There were no abnormal curvatures of the spine, including gibbus, kyphosis, lumbar lordosis, lumbar flattening, reverse lordosis, list, or scoliosis.  Further, the examiner found no evidence of thoracolumbar spine ankylosis.  Objective abnormalities of the thoracolumbar sacrospinalis were guarding on the left; bilateral pain with motion; and bilateral tenderness.  There was no spasm, atrophy, or weakness.  Range of motion testing demonstrated that the Veteran was able to flex forward from zero to 70 degrees; extend from zero to 25 degrees; laterally flex left from zero to 25 degrees; laterally rotate left from zero to 20 degrees; laterally flex right from zero to 20 degrees; and laterally rotate right from zero to 30 degrees.  The examiner noted objective evidence of pain on active range of motion testing; however, there was no objective evidence of pain following repetitive motion.  Further, the examiner found that there was no additional limitation after three repetitions of range of motion testing.  Reflex, sensory, and detailed motor function testing were normal.  Upon reviewing the findings from the March 2008 radiological examination, the examiner noted that the disc space at L5-S1 was "markedly" narrowed with mild endplate sclerosis.  The sacroiliac joints appeared normal.  The diagnosis was chronic lumbar strain associated with mild degenerative disc disease.

Currently, a 10 percent rating has been assigned to the Veteran's service-connected lumbar spine spondylolysis with anterior spondylolisthesis, status post compression fracture of L1.  In order for a rating in excess of 10 percent to be assigned, the evidence of record must demonstrated unfavorable ankylosis of the entire spine; or, unfavorable ankylosis of the entire thoracolumbar spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine; or forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula.

The evidence of record included two VA examinations that included thorough range of motion testing.  In July 2006, range of motion testing demonstrated the following:  forward flexion to 90 degrees; extension to 30 degrees; right lateral flexion to 30 degrees; left lateral flexion to 30 degrees; right lateral rotation to 30 degrees; and left lateral rotation to 30 degrees.  In March 2011, range of motion testing demonstrated forward flexion from zero to 70 degrees; extension from zero to 25 degrees; left lateral flexion from zero to 25 degrees; left lateral rotation from zero to 20 degrees; right lateral flexion from zero to 20 degrees; and right lateral rotation from zero to 30 degrees.  These ranges of motion do not warranted a rating in excess of 10 percent under the General Rating Formula with respect to the Veteran's service-connected lumbar spine spondylolysis with anterior spondylolisthesis, status post compression fracture of L1.  Further, the record included no evidence of ankylosis, favorable or unfavorable.  As such, the Board finds that the orthopedic manifestations of the Veteran's service-connected lumbar spine spondylolysis with anterior spondylolisthesis, status post compression fracture of L1 do not warranted a rating in excess of 10 percent.  Id.

The Board considered whether there was any additional functional loss not contemplated in the 10 percent evaluation for the Veteran's orthopedic manifestations.  See 38 C.F.R. §§ 4.40, 4.59; see also DeLuca, 8 Vet. App. at 205-206.  During the March 2011 VA examination, the examiner noted objective evidence of pain on active range of motion testing, but no objective evidence of pain following repetitive motion.  Further, no additional limitations were detected after three repetitions.  The Veteran reported that he was assigned different duties at work due to his lumbar spine disability, and stated that he experienced problems with lifting, carrying, and reaching.  Specifically, the Veteran stated that he experienced pain.  In sum, the Veteran stated that he would not lift, carry, push, or pull anything with a weight greater than 45 pounds due to the risk of a flare.  Even with consideration of this evidence, the Board finds that the Veteran's additional functional loss has not been shown to more nearly approximate the criteria required for a rating in excess of 10 percent.  38 C.F.R. §§ 4.7, 4.71a, General Rating Formula, see also Note (5).

Because the Veteran's service-connected lumbar spine disability has been diagnosed as degenerative disc disease, the Board finds that 38 C.F.R. § 4.71a, Diagnostic Code 5243 is for application.  As such, the Board will evaluate the Veteran's claim under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes. 

The evidence of record did not demonstrate any period of acute signs and symptoms due to intervertebral disc syndrome that required bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Given that the evidence of record did not demonstrate incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months, the Board finds that a rating in excess of 10 percent is not warranted for the Veteran's service-connected cervical spine disability based on incapacitating episodes.  Id.

The General Rating Formula also provides that any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately from the orthopedic manifestations, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, General Rating Formula, Note (1).  The evidence of record was, however, negative for neurological findings associated with the Veteran's service-connected lumbar spine disability.  During the July 2006 VA examination, there was no radiating pain on movement.  Further, during the March 2011 VA examination, clinical testing demonstrated normal neurological responses, including with regard to motor, reflex, and sensory function.  Moreover, the Veteran denied a history of bladder, bowel, and erectile dysfunction.  Consequently, the evidence of record did not support a separate evaluation for a neurological manifestation of the Veteran's service-connected lumbar spine disability.  Id.  

B.  Pinguecula and History of Ophthalmic Migraine

According to an undated service treatment record, the Veteran presented with complaints of a "blurring spot" in the periphery of his vision for approximately 1 hour.  The Veteran stated that this was the third time he experienced this in the previous 10 years.  He denied contemporaneous headaches and a history of migraines.  The Veteran's visual acuity was 20/20, bilaterally.  The assessment was normal examination, probable ocular migraine.  The examiner noted that the Veteran was 36 years old at the time of this appointment.  Given his July 1966 date of birth, the Board deduced that the treatment report was dated sometime between July 2002 and July 2003.

A January 2006 post-deployment health assessment demonstrated that the Veteran endorsed redness of the eyes and tearing during his deployment.

A service treatment record, dated in July 2006, demonstrated that the Veteran presented with recurrent episodes of right hemianopsia for the previous 15 years.  The Veteran stated that the last episode occurred on July 4, 2006, and that each episode lasted about 15 minutes, with no associated headache.  He claimed that this occurred about 1 to 2 times each year.  During an episode, the Veteran stated that he "sees" a black screen from the right peripheral to the central aspect of his visual field.  He reported that he would sit and wait for his vision to resolve during each episode.  The Veteran denied a history of headaches, eye symptoms, foreign body sensations in the eye, pain, watering, purulence, discharge, itching, and photophobia.  He denied being prescribed any medications, and denied a history of eye trauma.  A physical assessment of the Veteran's right eye demonstrated normal vision, sclera, lens, vitreous, optic disc, and retina.  Further, there were no abnormalities with respect to his external eye, cornea, anterior chamber, and uveal tract.  A visual field examination by confrontation was normal.  The diagnosis was visual field defect.  The examiner then opined that "[t]he transitory nature of [the Veteran's] visual field defect means that it has to be ophthalmic migraine."  The Veteran was then reassured that this is not a sign of a more serious condition, and he was instructed that there is no current treatment for ophthalmic migraine.

In July 2006, the Veteran underwent a VA examination to ascertain the presence of an eye disorder and, if any present, the severity and etiology thereof.  The Veteran complained of blurred vision, "a spot," and "a floater."  The Veteran also complained of episodic loss of vision in his right eye, which was accompanied by dizziness and nausea.  He stated that each episode lasted approximately 15 to 20 minutes before his vision returned to normal.  Upon examination, the Veteran was alert and oriented.  His uncorrected distance visual acuity was 20/20 in the right eye and 20/15 minus 2 in the left eye.  His uncorrected near visual acuity was 20/20, bilaterally.  Goldmann visual field testing with a III4e test object was full and normal, bilaterally.  Confrontation visual fields conducted with finger counting were full, bilaterally.  There was no restriction noted.  The Veteran pupils were equal and reactive to light, with no afferent papillary defect.  The extraocular muscles were full, bilaterally.  Eye pressure was normal, bilaterally.  The angles were open and not occludable.  An external examination was within normal limits.  Following dilation of the Veteran's eyes, a slit lamp examination demonstrated that his lids, lashes, corneae, tear films, irises, anterior chambers, and lenses were clear, bilaterally, and that the conjunctiva showed pinguecula, bilaterally.  A dilated fundus examination showed that the vitreous was clear, bilaterally.  Further, the rim was pink and the margins were distinct.  His maculas were clear, bilaterally, with a positive foveal reflex.  The vessels were clear, bilaterally.  The peripheral retina was normal with no retinal breaks and no retinal detachments, bilaterally.  Ultimately, the diagnoses were bilateral emmetropria and bilateral pinguecula.  The examiner then opined as follows:

As far as the [Veteran's] reason for evaluation, the loss of vision in the right, which happens periodically throughout the year, I did not see any abnormalities noted on today's examination....It is possible that he suffered a retinal migraine.  I would advise, prior to the [Veteran's] discharge, that he have a neurological evaluation and a physical examination to see if there is any correlation between his complaint and any systemic findings.  Otherwise, the remainder of the eye examination was normal.

A March 2007 VA treatment report demonstrated that the Veteran underwent an eye consultation in order to assess his episodic loss of right eye vision.  The Veteran reported that his right eye would lose the temporal portion of his visual field, lasting approximately 15 to 30 minutes.  He said that these episodes previously occurred about once per year, but had increased in frequency to 4 to 6 times per year.  He stated that the first episode was in 1992, and that the episodes occurred randomly thereafter, with no pain with eye movement and no lights or color with visual disturbance.  He denied any other symptoms.  The Veteran also denied a history of migraine headaches and anxiety.  After a thorough clinical examination, the assessment was complaints of right eye visual field disturbance consistent with ocular migraines.  The Veteran's optic nerve was deemed pink and healthy, and his visual field was full.  The condition was longstanding for the previous 6 years and was considered stable.

According to an April 2008 VA treatment report, the Veteran underwent an annual comprehensive examination.  The Veteran reported that he experienced "momentary" loss of vision in his right eye, with each episode lasting approximately 20 to 30 minutes, without associated headaches or pain.  The Veteran reported, however, that these episodes were increasing in frequency.  The examiner noted that these episodes "did not seem" to bother the Veteran other than it being an "interesting finding."  The Veteran stated that he was spending 3 to 4 hours per day on the computer and was using readers that helped with eye strain.  The Veteran reported pain behind his eye for the previous 4 months, with increased pain produced by looking up and down.  The Veteran reported sustaining 5 or 6 known concussion during his active service.  He stated that no neurological imaging had been done to his knowledge.  Following clinical testing the assessment was as follows:

Unexplained transient loss of vision [right eye] for greater than 10 years with increase in frequency.  Concern of eye pain with extraoccular movements and tension headaches localized to right side of head/orbit in the last 4 months with increasing frequency.  No recent neuro[logical] imaging...[negative] signs of increased interoccular pressure, optic nerve head edema[,] or extraoccular movement restrictions today.  Visual field was unremarkable and no afferent papillary defect was noted decreasing suspicion for compressive lesion but does not rule out space occupying lesion.

[The Veteran was] ed[ucated] regarding findings today, no anatomical or ocular neurological findings today suggestion [sic] causation of subjective symptoms.  

In a separate VA treatment report dated in April 2008, the Veteran complained of increasing right sided "headaches" at his right temple, but that, at the time of this treatment, these "headaches" were located behind his right eye.  He then denied a history of headaches.  He stated that he was experiencing "headaches" every day with no relief, but with no nausea or vomiting.  He reported being a "little bit" sensitive to light, but denied visual changes.  He claimed increased pain with looking up and down, and reported that the felt as though the nerve behind his eye was contracting.

A VA treatment report dated later in April 2008 demonstrated that the Veteran appeared for a follow-up evaluation of his ophthalmic migraines.  After a physical examination, the assessment was ophthalmic migraines.  The Veteran expressed disinterest in taking prophylaxis medications.

In March 2011, the Veteran underwent a VA examination to assess the severity of his service-connected pinguecula and history of ophthalmic migraine.  The examiner reviewed the Veteran's treatment records, including comparing a 2009 magnetic resonance image to a 2008 computed tomography scan, which were "unremarkable."  The Veteran complained of red eyes and needing to use baby shampoo on his lashes, in addition to transient loss of right eye vision.  The Veteran stated that he experienced episodes of vision loss in the temporal half of his right eye vision, each lasting 15 to 30 minutes before returning to normal.  The Veteran also reported pain in his right with an onset contemporaneous to the onset of his episodic right eye vision loss.  He said that this pain is constant and feels a "pulling" on his optic nerve.  After extensive clinical testing, the diagnoses were transient loss of vision, right eye; and conjunctiva growth more consistent with pinguecula.  With respect to the Veteran's right eye vision loss, the examiner noted that the Veteran had a normal magnetic resonance image and a normal computed tomography scan.  With that said, however, the examiner found that the nature of the episodes were concerning for a possible vascular event.  The examiner recommended that the Veteran undergo a carotid ultrasound and possible echocardiogram or magnetic resonance angiography.  The Veteran expressed disinterest in further testing and did not wish to schedule a follow-up ophthalmology appointment.  With respect to the pinguecula, the examiner stated surgical intervention was not required at this point and did not cause visual problems or irritation.

At present, the Veteran's service-connected pinguecula and history of ophthalmic migraine has been assigned a noncompensable rating pursuant to Diagnostic Code 6099 and Diagnostic Code 6034, hyphenated as 6099-6034.  See 38 C.F.R. § 4.79.  Generally, hyphenated diagnostic codes are used when an unlisted disability is at issue.  See 38 C.F.R. § 4.27 (2011).  The first two digits of the first diagnostic code indicate the most closely related body part followed by a "99."  Id.  Use of the second diagnostic code helps provide further detail regarding the origins of the unlisted disability, the bodily functions affected, the symptomatology, and anatomical location.  Id.; see Tropf v. Nicholson, 20 Vet. App. 317, 321 (2006).  Additionally, the diagnostic code following the hyphen is the diagnostic code by which the disability is evaluated.  Id.

38 C.F.R. § 4.79, Diagnostic Code 6034, instructs VA to evaluate the disability at hand under diagnostic codes concerning visual impairment, disfigurement, conjunctivitis, or other disability depending on the particular findings of record.  

Impairment of central visual acuity and impairment of visual fields are evaluated pursuant to 38 C.F.R. § 4.79, Diagnostic Codes 6061 through Diagnostic Code 6081 (2011).  The evidence of record did not demonstrate that the Veteran's service-connected pinguecula and history of ophthalmic migraine was manifested by a permanent impairment of central visual acuity or permanent impairment of visual fields.  While the evidence of record demonstrated that the Veteran experienced episodes of right eye vision loss, these episodes lasted no more than 30 minutes and occurred as many as 6 times each year.  In April 2008, a VA medical professional determined that these episodes "did not seem" to bother the Veteran other than it being an "interesting finding."  Moreover, the Veteran's visual acuity outside of these episodes was demonstrated to be unimpaired.  The Board finds that the Veteran's episodic right eye vision loss did not more nearly approximately a compensable rating under any of the diagnostic codes pertaining to vision impairment.  38 C.F.R. §§ 4.7, 4.79, Diagnostic Codes 6061 through Diagnostic Code 6081 (2011).

The evidence of record demonstrated diagnoses of conjunctiva consistent with pinguecula.  Conjunctivitis is evaluated under 38 C.F.R. § 4.79, Diagnostic Code 6018.  Pursuant to Diagnostic Code 6018, a 10 percent rating is warranted for active conjunctivitis, with objective findings such as red, thick conjunctivae and mucous secretions, among other symptoms.  The evidence of record did not demonstrate that the Veteran's service-connected pinguecula and history of ophthalmic migraine was manifested by active conjunctivitis or symptoms that more nearly approximated active conjunctivitis.  38 C.F.R. § 4.7.  As such, the Board finds that a 10 percent rating is not warranted for pursuant to Diagnostic Code 6018 for active conjunctivitis.  For inactive conjunctivitis, Diagnostic Code 6018 instructs VA to evaluate the disability based on the residuals, such as visual impairment or disfigurement.  The Board has already evaluated the Veteran's service-connected pinguecula and history of ophthalmic migraine under the diagnostic codes pertaining to vision impairment and, thus, it need not be repeated here.  The Board will address disfigurement below.  

Additionally, pinguecula is evaluated pursuant to 38 C.F.R. § 4.79, Diagnostic Code 6037.  Diagnostic Code 6037, however, does not provide for a rating, but instead directs VA to evaluate the disability on the basis of disfigurement.

Disfigurement of the head, face, or neck is evaluated under 38 C.F.R. § 4.118, Diagnostic Code 7800.  Under this diagnostic code, entitlement to compensation is warranted when a veteran possesses at least one of eight disfiguring characteristics as defined in the Rating Schedule.  The eight characteristics of disfigurement are: a scar five or more inches (13 or more centimeters) in length; a scar at least one-quarter inch (0.6 centimeters) wide at widest part; surface contour of scar elevated or depressed on palpation; a scar adherent to underlying tissue; skin hypo- or hyper-pigmented in an area exceeding six square inches (39 square centimeters); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six square inches (39 square centimeters); underlying soft tissue missing in an area exceeding six square inches (39 square centimeters); and skin indurated and inflexible in an area exceeding six square inches (39 square centimeters).  See 38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1).

The evidence of record did not demonstrate the Veteran's service-connected pinguecula and history of ophthalmic migraine was productive of any of the eight disfiguring characteristics as defined in Diagnostic Code 7800, Note (1).  Further, the Board finds that there was no evidence of visible or palpable tissue loss or either gross distortion or asymmetry of one or more of the Veteran's features or paired sets of features.  Further, the March 2011 VA examiner found that the Veteran's pinguecula did not require surgical intervention and did not cause vision problems or irritation.  As such, the Board finds that a compensable evaluation is not warranted for the Veteran's service-connected pinguecula and history of ophthalmic migraines pursuant to Diagnostic Code 7800.

During the pendency of this appeal, the Veteran complained about constant pain associated with his right eye, especially when he attempted to look up or down.  He stated that this pain onset contemporaneously to the onset of his episodes of right eye vision loss.  The Veteran described the pain as a pulling sensation on the back of right eye.  The Veteran also consistently denied experiencing headaches contemporaneously to the episodes of right eye vision loss.  With that said, however, his service-connected eye disability has been diagnosed as ophthalmic migraine.  In the interest of completeness, the Board finds that an evaluation of this disability is also warranted under 38 C.F.R. § 4.124a, Diagnostic Code 8100, which concerns migraine headaches.  Schafrath, 1 Vet. App. at 594.

Migraine headaches are assigned disability ratings based on the frequency of prostrating attacks.  38 C.F.R. § 4.124, Diagnostic Code 8100.  A 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  A 30 percent rating is provided for migraine headaches with characteristic prostrating attacks occurring on an average once per month over last several months.  38 C.F.R. § 4.124, Diagnostic Code 8100.  A 10 percent rating is provided for migraine headaches with characteristic prostrating attacks averaging one in two months over last several months.  Id.  A noncompensable rating is provided for migraine headaches with characteristic prostrating attacks averaging less often than one in two months over the last several months.  Id.

The Rating Schedule does not define "prostrating."  "Prostration" has been defined as "complete physical or mental exhaustion."  MERRIAM-WEBSTER'S NEW COLLEGIATE DICTIONARY 999 (11th ed. 2007).  "Prostration" has also been defined as "extreme exhaustion or powerlessness."  DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1554 (31st ed. 2007).

An April 2008 VA treatment report demonstrated that the Veteran complained of "headaches" in his right temple area and behind his right eye.  However, a July 2006 service treatment record demonstrated that the Veteran denied a history of headaches.  Further, the Veteran denied a history of migraine headaches in March 2007.  Moreover, according to a different VA treatment report dated in April 2008, the Veteran specifically denied headaches associated with the episodes of right eye vision loss.  The Veteran endorsed dizziness and nausea associated with episodes of right eye vision loss during the July 2006 VA examination, but denied nausea and vomiting in April 2008.  He also endorsed being a "little" photophobic in April 2008.  

Despite the symptoms discussed above, the Board finds that the evidence of record did not demonstrate that the Veteran experienced any prostrating attacks consequent to his service-connected pinguecula and history of ophthalmic migraines.  The Veteran stated that he would sit and wait for his right eye vision to return, which required approximately 10 to 30 minutes to occur.  Before and after each of the episodes, the Veteran's visual acuity was unimpaired.  Moreover, despite an increase in frequency, a VA medical professional determined that these episodes "did not seem" to bother the Veteran other than it being an "interesting finding."  Consequently, the Board finds that a compensable rating is not warranted for his service-connected pinguecula and history of ophthalmic migraines under Diagnostic Code 8100.  38 C.F.R. § 4.124.

As demonstrated above, the Board finds that a compensable rating is not warranted for the Veteran's service-connected pinguecula and history of ophthalmic migraines at any point during the pendency of this appeal.

II.  Extraschedular Ratings

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. 
§§ 4.20, 4.27 (2011).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  However, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2011).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed either by the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, the Rating Schedule contemplates then the Veteran's disability picture, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

The Board finds that the Veteran's disability pictures are not so unusual or exceptional in nature as to render the assigned ratings inadequate.  

The Veteran's service-connected intervertebral disc space narrowing at C2-C3, C5-C6, C6-C7, and C7-T1, is evaluated as a musculoskeletal disorder pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating Formula, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  Id.

Throughout the pendency of this appeal, the Veteran's intervertebral disc space narrowing at C2-C3, C5-C6, C6-C7, and C7-T1, was manifested by narrowing of the disc space posteriorly between C2 and C3, C6 and C7, C5 and C6, and C7 and T1; pain; stiffness; flares; fatigue; spasm; flexion from zero to 45 degrees; extension from zero to 45 degrees; left lateral flexion from zero to 45 degrees; left lateral rotation from zero to 60 degrees; right lateral flexion from zero to 45 degrees; and right lateral rotation from zero to 80 degrees.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by a 10 percent disability rating.  Ratings in excess of 10 percent are provided for certain manifestations of intervertebral disc space narrowing at C2-C3, C5-C6, C6-C7, and C7-T1, but the evidence demonstrates that those manifestations are not present here.  The criteria for a 10 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, General Rating Formula see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996).

The Veteran's service-connected lumbar spine spondylolysis with anterior spondylolisthesis, status post compression fracture of L1, is evaluated as a musculoskeletal disorder pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5235, General Rating Formula, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his disability.  Id.

Throughout the pendency of this appeal, the Veteran's lumbar spine spondylolysis with anterior spondylolisthesis, status post compression fracture of L1, was manifested by bilateral spondylolysis at L5 associated with a grade I anterior spondylolisthesis and degenerative change of the L5-S1 disc; pain; tightness; paraspinal muscle spasm; stiffness; weakness; flares; fatigue; guarding; tenderness.  forward flexion from zero to between 70 and 90 degrees; extension from zero to between 25 and 30 degrees; right lateral flexion from zero to between 20 and 30 degrees; left lateral flexion from zero to between 25 and 30 degrees; right lateral rotation to 30 degrees; and left lateral rotation from zero to between 20 and 30 degrees.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are contemplated by the disability picture represented by a 10 percent disability rating.  Ratings in excess of 10 percent are provided for certain manifestations of lumbar spine spondylolysis with anterior spondylolisthesis, status post compression fracture of L1, but the evidence demonstrates that those manifestations are not reflected in the relevant evidence of record.  The criteria for a 10 percent rating more than reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.71a, Diagnostic Code 5235, General Rating Formula; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749.

The Veteran's service-connected pinguecula and history of ophthalmic migraine is evaluated as a disease of the eye and/or skin  pursuant to 38 C.F.R. §§ 4.79, 4.118, 4.124a, Diagnostic Codes 6018, 6034, 6037, 7800, 8100, the criteria of which is found by the Board to account for the level of occupational and social impairment caused by his disability.  Id.

Throughout the pendency of this appeal, the Veteran's pinguecula and history of ophthalmic migraine was manifested by episodic right eye vision loss, with otherwise unimpaired visual acuity; one instance of dizziness and nausea; pinguecula; pain; no vomiting; a "little" photophobic; and eye redness.  When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences harmonize with the disability picture represented by a noncompensable disability rating.  Even though the Rating Schedule does not include criteria specifically for pinguecula and history of ophthalmic migraine, the Board finds that rating by analogy adequately addressed the social and occupational impairment due to the Veteran's disability.  See 38 C.F.R. § 4.27.  Compensable ratings are provided for certain manifestations of pinguecula and history of ophthalmic migraine using analogous diagnostic codes, but the evidence demonstrates that those manifestations are not present in the Veteran's case.  The criteria for a noncompensable rating more than reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that a schedular evaluation is adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. §§ 4.79, 4.118, Diagnostic Codes 6034 and 7800; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749.

After review of the evidence of record, there is no evidence of record that would warrant ratings in excess of those already assigned to the Veteran's service-connected disabilities at any time during the pendency of this appeal.  38 U.S.C.A. 5110 (West 2002); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected disabilities, the evidence shows no distinct periods of time since service connection became effective, during which those disabilities varied to such an extent that a rating greater or less than those already assigned would be warranted.  Cf. 38 C.F.R. § 3.344 (2011) (VA will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations).

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against initial evaluations in excess of those already assigned for the Veteran's service-connected disabilities, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

An initial rating in excess of 10 percent for intervertebral disc space narrowing at C2-C3, C5-C6, C6-C7, and C7-T1 is denied.

An initial rating in excess of 10 percent for lumbar spine spondylolysis with anterior spondylolisthesis, status post compression fracture of L1, is denied.

An initial compensable rating for pinguecula and history of ophthalmic migraine, claimed as vision blur, spot, floater, is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


